DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… receiving a first indirect buffer prefetch packet at a command processor of a processing unit …” and” “… in response to receiving the first indirect buffer prefetch packet, prefetching data from a first indirect buffer indicated by the first indirect buffer prefetch packet to a command queue prior to executing an indirect buffer packet for the first indirect buffer …” because: McCrary fails to teach or suggest a “first indirect buffer prefetch packet” that is received at a “command processor a processing unit”; and Underwood teaches only that a command can be prefetched before the command is needed, but nowhere teaches that the command is prefetched from an indirect buffer prior to executing an indirect buffer packet in any manner; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and please note that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To further clarify, the examiner is relying on the combination of Underwood with  McCrary, not McCrary along, for the teaching/suggesting of the “first indirect buffer prefetch packet”; that is, by combining Underwood’s prefetching of commands (Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; and [0203]) with McCrary’s detection that result in communication of command for processing via indirect buffer from CPU to GPU (Fig. 1; [0018]-[0020]; [0025]; [0032]; and [0035]), the resulting combination of the references would further teaches/suggests the prefetching detection mechanism that resulted in the prefetching of commands from CPU to GPU for processing by the GPU via indirect buffer.
Similarly, by combining Underwood’s prefetching of commands (Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; and [0203]) with McCrary’s communicating of command for processing via indirect buffer from CPU to GPU (Fig. 1; [0018]-[0020]; [0025]; [0032]; and [0035]), the resulting combination of the references would further teach/suggest prefetching of command/indirect buffer packet by the GPU from the indirect buffer before execution of command/indirect buffer packet for the indirect buffer, wherein the indirect buffer is external to the GPU.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 10 and 13, the examiner will also apply the above remarks for independent claim 1 towards independent claims 10 and 13.

In response to applicant’s arguments with regard to the dependent claims 6 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… in response to identifying, at the command processor, the indirect buffer packet for the first indirect buffer, suppressing fetching of data from the first indirect buffer …” because Rafacz does not describe or suggest “suppressing” a fetching of data “in response to identifying, at the command processor, the indirect buffer packet for the first indirect buffer,” as Rafacz describes throttling an inaccurate prefetcher; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining Rafacz’s prefetch throttling due to inaccuracy and if available memory bandwidth value is not greater than available memory bandwidth threshold (Fig. 3, [0009]-[0011]; [0024]; [0034]-[0039]; and [0048]-[0050]) with McCrary and Underwood’s prefetching of commands from indirect buffer by GPU/command processor for processing (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]), the resulting combination of the references would further teach/suggest the throttling/suppressing of command prefetching if available memory bandwidth value is not greater than available memory bandwidth threshold and prefetched commands being inaccurate.


I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over McCrary et al. (US Pub.: 2011/0050713) in view of Underwood et al. (US Pub.: 2020/0065107).

As per claim 1, McCrary teaches/suggests a method comprising: receiving a detection at a command processor (e.g. associated with Fig. 1, ref. 150) of a processing unit (e.g. associated with GPU detecting that one or more ring buffers have command buffer for execution: [0035]); and in response to receiving the detection, fetching data from a first indirect buffer indicated by the detection to a command queue (e.g. associated with GPU local memory: [0035]) to execute an indirect buffer packet for the first indirect buffer (e.g. in response to the detection, the GPU receives the command buffers for executing the commands accordingly: [0035]) (Fig. 1; [0018]-[0020]; [0025]; [0032]; and [0035]).
McCrary does not teach the method comprising:
having a first indirect buffer prefetch packet; and
in response the first indirect buffer prefetch packet, prefetching data indicated by the first indirect buffer prefetch packet prior to executing.
Underwood teaches/suggests a method comprising: having a first indirect buffer prefetch packet (e.g. by combining the prefetching of commands with McCrary’s method with indirect buffer, the resulting combination of the reference would further teaches/suggests the above claimed features); and in response the first indirect buffer prefetch packet, prefetching data indicated by the first indirect buffer prefetch packet prior to executing (e.g. by combining the prefetching of commands with McCrary’s method with indirect buffer, the resulting combination of the reference would further teaches/suggests the above claimed features as data/command is prefetched) (Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; and [0203]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Underwood’s prefetching into McCrary’s method for the benefit of aiding execution throughput (Underwood, [0183]) to obtain the invention as specified in claim 1.

As per claim 2, McCrary and Underwood teach/suggest all the claimed features of claim 1 above, where McCrary and Underwood further teach/suggest the method comprising wherein the first indirect buffer prefetch packet indicates a plurality of indirect buffers (e.g. associated with multiple commands being fetched) (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]).

As per claim 3, McCrary and Underwood teach/suggest all the claimed features of claim 2 above, where McCrary and Underwood further teach/suggest the method further comprising: in response to the first indirect buffer prefetch packet, prefetching data from each of the plurality of indirect buffers (e.g. associated with multiple commands being fetched from corresponding indirect buffers) (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]).

As per claim 4, McCrary and Underwood teach/suggest all the claimed features of claim 1 above, where McCrary and Underwood further teach/suggest the method comprising wherein the processing unit implements a plurality of indirection levels, and wherein the first indirect buffer prefetch packet indicates a selected level of the plurality of indirection levels (e.g. associated with command being prefetched from one of the multiple levels of indirect buffers) (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]).

As per claim 5, McCrary and Underwood teach/suggest all the claimed features of claim 4 above, where McCrary and Underwood further teach/suggest the method comprising wherein prefetching data from the first indirect buffer comprises prefetching data from an indirect buffer at the selected level of the plurality of indirection levels (e.g. associated with command being prefetched from one of the multiple levels of indirect buffers) (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]).

As per claim 9, McCrary and Underwood teach/suggest all the claimed features of claim 1 above, where McCrary and Underwood further teach/suggest the method comprising wherein the first indirect buffer prefetch packet indicates a plurality of indirect buffers for prefetching (e.g. associated with multiple commands being fetched) (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]).

As per claim 10, claim 10 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where McCrary and Underwood further teach/suggest the method comprising indicating a list of indirect buffers (e.g. associated with command/instruction to prefetch plurality/multiple commands); and prefetching data from each of a plurality of indirect buffers indicated by the list to a command queue associated with the command processor (e.g. as the plurality/multiple commands are prefetched accordingly) (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]).

As per claim 11, McCrary and Underwood teach/suggest all the claimed features of claim 10 above, where McCrary and Underwood further teach/suggest the method comprising wherein: receiving the prefetch packet comprises receiving the prefetch packet from a first indirect buffer; and prefetching data comprises prefetching data from a second indirect buffer different from the first indirect buffer (e.g. associated with prefetching from multiple indirect buffers) (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]).

As per claim 12, McCrary and Underwood teach/suggest all the claimed features of claim 11 above, where McCrary and Underwood further teach/suggest the method comprising wherein the first indirect buffer is associated with a first indirect buffer level of the processing unit and the second indirect buffer is associated with a second indirect buffer level of the processing unit (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]).

As per claim 13, claim 13 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where McCrary and Underwood further teach/suggest the processing unit comprising: receive from the command queue; and a fetch controller (e.g. associated with Fig. 2, ref. 201 in Underwood) to operate accordingly (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]).

As per claims 14-17, claims 14-17 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-5.

Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCrary et al. (US Pub.: 2011/0050713) in view of Underwood et al. (US Pub.: 2020/0065107) as applied to claims 1 and 13 above, and further in view of Rafacz et al. (US Pub.: 2014/0108740).

As per claims 6 and 8, McCrary and Underwood teach/suggest all the claimed features of claim 1 above, where McCrary and Underwood further teach/suggest the method further comprising: in response to identifying, at the command processor, the indirect buffer packet for the first indirect buffer, operating accordingly with data from the first indirect buffer; and wherein the first indirect buffer prefetch packet indicates information associated with the first indirect buffer (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; and Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]), but McCrary and Underwood do not teach the method comprising: suppressing fetching of data; and having a size of buffer.
Rafacz teach/suggest a method comprising: suppressing fetching of data (e.g. Fig. 3, ref. 308); and having a size of buffer (Fig. 3, [0009]-[0011]; [0024]; [0034]-[0039]; and [0048]-[0050]).
It would have been obvious for one of ordinary skill in this art, at the time of invention was made/before the effective filing date of the claimed invention, to include Rafacz’s throttling into McCrary and Underwood’s method for the benefit of improving processing efficiency (Rafacz, [0009]) to obtain the invention as specified in claims 6 and 8.

As per claim 7, McCrary, Underwood and Rafacz teach/suggest all the claimed features of claim 1 above, where McCrary, Underwood and Rafacz further teach/suggest the method further comprising: setting an indicator in response to prefetching the data from the first indirect buffer; and suppressing the fetching in response to identifying that the indicator is set (McCrary, Fig. 1; [0018]-[0020]; [0025]; [0032]; [0035]; Underwood, Fig. 1-4; [0022]; [0042]; [0058]; [0064]; [0166]-[0193]; [0203]; and Rafacz, Fig. 3, [0009]-[0011]; [0034]-[0039]; [0048]-[0050]).

As per claims 18-20, claims 18-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 6-8.

II. PERTINENT PRIOR ART NOT RELIED UPON
Gschwind et al. (US Pub.: 2019/0087317): discloses suppression of prefetch request if prefetch request conflicts with a transaction.
SAEKI (US Pub.: 2020/0272566): discloses use of command queue and completion notification queue in prefetch processing.

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        May 11, 2022